


110 HRES 556 IH: Recognizing the Winston Churchill Memorial

U.S. House of Representatives
2007-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 556
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2007
			Mr. Hulshof submitted
			 the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Recognizing the Winston Churchill Memorial
		  and Library in Fulton, Missouri, as America’s National Churchill
		  Museum, and commending its efforts to recognize the importance of the
		  historic legacy of Sir Winston Churchill and to educate the people of the
		  United States about his legacy of character, leadership, and
		  citizenship.
	
	
		Whereas the Winston Churchill Memorial and Library in
			 Fulton, Missouri, was built in 1964 and opened to the public in 1969 to honor
			 Sir Winston Churchill and to commemorate his famous speech, the Sinews
			 of Peace;
		Whereas it was during the delivery of the Sinews of
			 Peace speech on the campus of Westminster College, in Fulton, in 1946,
			 that Sir Winston Churchill uttered the famous phrase, an iron curtain
			 has descended, capturing the essence of the emerging Cold War;
		Whereas Westminster College built the original Winston
			 Churchill Memorial, and is responsible for the finances, operations, and
			 collections management of the Winston Churchill Memorial and Library;
		Whereas the Winston Churchill Memorial and Library closed
			 for significant renovations in 2005, and was transformed into a
			 state-of-the-art museum that reopened on March 5, 2006, in recognition of the
			 60th anniversary of Sir Winston Churchill’s delivery of the Sinews of
			 Peace speech;
		Whereas the Winston Churchill Memorial and Library now
			 features many new exhibits and an expanded research library and archives, which
			 more effectively incorporate the many thousands of historical resources that
			 the Memorial and Library possesses;
		Whereas the Winston Churchill Memorial and Library now
			 better honors Sir Winston Churchill’s contributions to the fields of art and
			 literature and provides an enhanced historical and political analysis of his
			 career because of the recent renovations and improvements;
		Whereas the leadership of Sir Winston Churchill during
			 World War I, World War II, and the Cold War played a vital role in shaping the
			 history of the United States and the world, and sacrifices made by Sir Winston
			 Churchill and other leaders during those conflicts preserved liberty,
			 democracy, and other founding principles of the United States for generations
			 to come;
		Whereas the Lessons of Leadership
			 educational outreach programs offered by the Winston Churchill Memorial and
			 Library use the resources of the Memorial and Library to educate teachers and
			 students about the life and leadership of Sir Winston Churchill throughout
			 World War I, World War II, and the Cold War by means of on-site visits,
			 classroom curriculum development, distance learning, and other educational
			 initiatives;
		Whereas Sir Winston Churchill’s mother was a United States
			 citizen and he was proud of his heritage from and connections to the United
			 States; and
		Whereas President John F. Kennedy, in 1962, declared Sir
			 Winston Churchill an Honorary Citizen of the United States, the first person to
			 be so honored: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes—
			(1)the Winston
			 Churchill Memorial and Library in Fulton, Missouri, as America’s
			 National Churchill Museum;
			(2)the importance of
			 the continuing collection, preservation, and interpretation of the historical
			 materials held by the Winston Churchill Memorial and Library toward enhancing
			 the knowledge and understanding of Sir Winston Churchill’s historic legacy;
			 and
			(3)the immense
			 historical importance of World War I, World War II, and the Cold War, and
			 commends the Lessons of Leadership offered by the Winston
			 Churchill Museum and Library educational outreach programs about the life and
			 leadership of Sir Winston Churchill during those conflicts.
			
